Exhibit 10.3

SECOND AMENDMENT TO CREDIT SUPPORT AGREEMENT

This Second Amendment (this “Amendment”) to the Credit Support Agreement, dated
as of April 28, 2011, as amended by that Amendment to Credit Support Agreement,
dated as of June 7, 2011 (as so amended and as further as amended, modified,
supplemented, extended or restated from time to time, the “Credit Support
Agreement”), by and between Total S.A., a société anonyme organized under the
laws of the Republic of France (the “Guarantor”), and SunPower Corporation, a
Delaware corporation (the “Company”), is made and entered into as of December
12, 2011 by and between the Guarantor and the Company. Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings given to
them in the Credit Support Agreement.

WITNESSETH

WHEREAS, the Guarantor and the Company anticipate entering into various
agreements related to the purchase of Tenesol S.A., a subsidiary of the
Guarantor, by the Company, and in relation to such transactions desire to amend
certain terms of the Credit Support Agreement to increase to $725,000,000 the
Maximum L/C Amount set forth in clause (i) of the definition of “Maximum L/C
Amount” in Section 1(hh) of the Credit Support Agreement to support SunPower’s
performance of construction services related to the CVSR Project.

NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, the Guarantor and the Company hereby agree as follows:

1. Amendments to Credit Support Agreement.

a. Clauses (i) and (ii) of the definition of “Maximum L/C Amount” set forth in
Section 1(hh) of the Credit Support Agreement are hereby amended and restated as
follows:

“(i) for the period from the Effective Date through December 31, 2012, $725
million;

(ii) [removed and reserved];”

b. Section 2(b)(iv) of the Credit Support Agreement is hereby amended and
restated in its entirety to read as follows:

“(iv) such Proposed Facility does not permit the issuance of L/Cs for any
obligations of the Company or a Wholly-Owned Subsidiary other than
(A) performance guarantees (for a period of up to two (2) years after completion
of the applicable project) and completion guarantees (until completion of the
applicable project) of the Company or such Wholly-Owned Subsidiary with respect
to engineering, procurement and construction services provided in connection
with the Company’s UPP and LComm businesses (including replacing unguaranteed
L/Cs in existence as of the Effective Date for such purposes with new L/Cs to be
issued under such Proposed Facility), (B) performance guarantees for engineered
hardware packages not including engineering, procurement and construction
services for UPP projects for a period of up to two (2) years after completion
of the applicable project, (C) the Other Permitted Purposes for a period of up
to two (2) years, (D) certain purchase, repayment and tax indemnity obligations
of the Company or a Wholly-Owned Subsidiary existing as of the Effective Date
supported by no more than three (3) L/Cs (of which two (2) L/Cs in an aggregate
face amount of €10,675,609 relate to the Montalto Project and one (1) L/C in a
face amount of $40,000,000 relates to the NorSun Supply Agreement) (which
existing L/Cs will be replaced by L/Cs issued pursuant to a Guaranteed Facility
with an expiration date no later than the fifth anniversary of the Effective
Date); and, (E) until January 15, 2013, letters of credit or demand guarantees
that relate to the California Valley Solar Ranch project of the Company, issued
pursuant to that certain Continuing Agreement for Standby Letters of Credit and
Demand Guarantees, dated as of September 27, 2011, by and

 

1



--------------------------------------------------------------------------------

among the Company, SunPower Corporation, Systems, Deutsche Bank AG New York
Branch and Deutsche Bank Trust Company Americas in an aggregate face amount
outstanding at any time not to exceed $230,909,528; provided, that,
notwithstanding anything to the contrary in this Section 2(b)(iv), the Company
will be permitted to have outstanding at any one time during the period
described in Section 2(b)(iii) letters of credit for the purposes described in
clauses (A) and (B) above with a period of between two (2) and three (3) years
and for an aggregate initial face amount of up to fifteen per cent (15%) of the
then-applicable Maximum L/C Amount;”

2. Agreement. All references to the “Agreement” set forth in the Credit Support
Agreement shall be deemed to be references to the Credit Support Agreement as
amended by this Amendment.

3. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

4. Confirmation of the Credit Support Agreement. Other than as expressly
modified pursuant to this Amendment, all provisions of the Credit Support
Agreement remain unmodified and in full force and effect. The applicable
provisions of Section 10 of the Credit Support Agreement shall apply to this
Amendment mutatis mutandis.

5. Closing of Tenesol Transaction. The parties agree that, if the contemplated
purchase of Tenesol S.A. has not been closed on or before March 1, 2012, the
Company shall transfer or cause to be terminated any outstanding L/Cs not
permitted under Section 2(b)(iv) of the Credit Support Agreement prior to the
effectiveness of this Amendment out of any Guaranteed Facility no later than
March 30, 2012.

[Execution page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Guarantor have caused this Amendment to
be executed by their respective duly authorized officers as of the date first
written above.

 

SUNPOWER CORPORATION,

as the Company

By:   /s/ Thomas H. Werner Name:  Thomas H. Werner Title:    Chief Executive
Officer

TOTAL S.A.,

as the Guarantor

By:   /s/ Patrick de La Chevardiere Name:   Patrick de La Chevardiere Title:
    Chief Executive Officer

[Signature Page to Second Amendment to Credit Support Agreement]